IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 8, 2008
                                     No. 08-10550
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

SAMUEL CORTES-BELTRAN

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 5:08-CR-1-ALL


Before JOLLY, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the Judgment in a Criminal Case, Samuel Cortes-Beltran
presents arguments that he concedes are foreclosed by United States v. Gomez-
Herrera, 523 F.3d 554, 557-64 (5th Cir.), petition for cert. filed (July 2, 2008) (No.
08-5226), which held that any disparity in sentencing between fast-track and
non-fast-track jurisdictions is a function of Congressional policy and is not
“unwarranted” under 18 U.S.C. § 3553(a)(6), and by United States v. Rodriguez,
523 F.3d 519, 526-27 (5th Cir.), petition for cert. filed (June 30, 2008) (No. 08-



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 08-10550

5101) which held that the lack of a fast-track program does not result in a
violation of equal protection rights. See also United States v. Lopez-Velasquez,
526 F.3d 804, 808 (5th Cir.), petition for cert. filed (July 25, 2008) (No. 08-5514).
Cortes-Beltran also raises arguments that he concedes are foreclosed by United
States v. Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other
grounds by United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which
held that a district court may order a term of imprisonment to run consecutively
with an unimposed state sentence.         The appellant’s motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                         2